t c summary opinion united_states tax_court juan g and margarita ibarra petitioners v commissioner of internal revenue respondent docket no 14441-02s filed date juan g and margarita ibarra pro_se ross m greenberg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the issue for decision is whether petitioners are entitled to various schedule a itemized_deductions and schedule c profit or loss from business deductions in excess of amounts allowed by respondent the court's holding on these adjustments will in turn determine the amount of petitioners' earned_income_credit self-employment_tax and the adjustment to income for one-half of the self-employment_tax some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioners' legal residence at the time the petition was filed was miami florida juan g ibarra petitioner was employed in construction work installing drywall during the year in question petitioner also engaged in a ministerial activity as pastor of a church during the church had approximately members mrs ibarra was not employed during and earned no income on their joint federal_income_tax return for petitioners reported wage and salary income of dollar_figure petitioner's ministerial activity was reported on a schedule c as follows gross_income dollar_figure expenses car and truck dollar_figure commissions and fees big_number insurance seminary and convention big_number robes oils incense and special gear big_number educational books publications and software big_number big_number net_loss dollar_figure on schedule a of their return petitioners claimed the following itemized_deductions medical dollar_figure less of adjusted_gross_income big_number dollar_figure real_estate taxe sec_753 home mortgage interest big_number charitable_contributions cash dollar_figure other than cash big_number unreimbursed employee_expenses dollar_figure less sec_67 floor big_number total itemized_deductions dollar_figure all the adjustments by respondent in the notice_of_deficiency relate to schedules a and c of petitioners' return with respect to the schedule a itemized_deductions respondent determined that the medical and dental expenses substantiated by petitioners totaled dollar_figure since that amount did not exceed percent of petitioners' adjusted_gross_income as required by sec_213 petitioners were not entitled to a deduction for medical and dental expenses of the dollar_figure deducted by petitioners for home mortgage interest dollar_figure was allowed and dollar_figure of the dollar_figure deducted as charitable_contributions was allowed of the dollar_figure deducted as unreimbursed employee business_expenses dollar_figure was allowed no adjustment was made for the dollar_figure in real_estate_taxes deducted by petitioners thus of the total dollar_figure claimed as deductions respondent allowed deductions of dollar_figure and disallowed dollar_figure all the amounts disallowed were for lack of substantiation with respect to schedule c involving petitioner's activity as a minister respondent's determinations were as follows all relating to expenses deducted claimed on allowed by return respondent car and truck dollar_figure dollar_figure commissions and fees big_number -0- insurance seminars big_number robes special gear oils and incense big_number -0- educational books etc big_number totals dollar_figure dollar_figure no adjustments were made to petitioners' reported gross_income the deductions also were disallowed for lack of substantiation as a result of the schedule c adjustments respondent determined that petitioner realized a net profit from his ministry thus resulting in a liability for self-employment_tax under sec_1401 with a corresponding adjustment_to_gross_income for one-half of such tax under sec_164 deductions are a matter of legislative grace 503_us_79 the taxpayer bears the burden_of_proof which means the presentation of adequate documentation to support the deductions claimed on tax returns rule 290_us_111 it is also the taxpayer's responsibility to maintain records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs the taxpayer must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra as noted earlier respondent's determinations disallowing all or part of the deductions claimed on the return were for lack of substantiation petitioners kept no books_and_records and produced only minimal evidence at trial in support of some of their deductions sec_7491 under certain circumstances places the burden_of_proof on the commissioner in connection with proceedings arising from the examination of returns that commenced after date the record does not show when the examination of petitioners' returns commenced in this case however because of the paucity of records and information maintained by petitioners the court is satisfied that the burden_of_proof in this case did not shift to respondent 116_tc_438 with respect to petitioners' medical and dental expenses claimed as an itemized_deduction respondent allowed dollar_figure out of the dollar_figure claimed by petitioners the amount allowed consisted of dental expenses of dollar_figure and chiropractic services of dollar_figure however since dollar_figure was less than percent of petitioners' adjusted_gross_income petitioners realized no tax_benefit from the allowed amount sec_213 based on petitioners' testimony at trial the court is satisfied that petitioners incurred additional medical_expenses during petitioners visited mrs ibarra's brother in texas during during that visit petitioners ventured into mexico and mrs ibarra became ill and was hospitalized in a mexican hospital petitioners offered into evidence a bill from that hospital that listed various medical services she was provided and recited a total amount of dollar_figure for those services mrs ibarra's brother paid the hospital in full and during petitioners repaid her brother petitioners offered into evidence a written_statement from mrs ibarra's brother that states that he paid dollar_figure to the mexican hospital and that during the year petitioners had repaid him dollar_figure at trial petitioners agreed that the dollar_figure shown on the mexican hospital bill and the dollar_figure shown on the statement of mrs ibarra's brother represented mexican pesos and not united_states currency the correct amount converted to united_states currency as agreed by the parties was approximately dollar_figure the court is satisfied on this record that petitioners are entitled to an additional deduction of dollar_figure in medical and dental expenses for with respect to all the other itemized_deductions and the schedule c trade_or_business_expenses petitioners produced no documentary_evidence to establish entitlement to deductions in excess of the amounts allowed by respondent in the notice_of_deficiency nor is the court persuaded that they are entitled to deductions in excess of those allowed by respondent accordingly except for the additional_amount allowed for medical and dental expenses respondent's determinations are sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent although the court allows petitioners an additional dollar_figure itemized_deduction for medical_expenses raising their total medical_expenses to dollar_figure the allowance of dollar_figure will not result in a tax_benefit to petitioners because the court's holding on petitioners' schedule c profit or loss from business activity will increase petitioners' adjusted_gross_income thereby increasing the percent threshold of sec_213 petitioners' dollar_figure in medical_expenses will be less than the percent floor
